Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00270-CR

                                    Cody J. ENGEL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR10556
                         Honorable Ray Olivarri, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED October 29, 2014.


                                             _________________________________
                                             Karen Angelini, Justice